DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/28/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Drawings
The drawings are objected to because the drawings appear blurry and hard to read in regard to FIG. 3 [See 37 CFR 1.83, CFR 1.84 [(l), (p)], MPEP § 608.02(e)].

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, “various embodiments” in lines 1, 3 and 7 which can be implied.  See MPEP § 608.01(b).
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informality:  
Claim 1 recites, “the currently selected relays” (line 8). It is suggested to replace it with “the currently selected relay” for clarity. 
Claim 1 recites, “Signal-to-Interference+Noise Ratio (SINR), V(t), of a current time at the destination node” (line 10). It is suggested to replace it with “Signal-to-Interference+Noise Ratio (SINR) of a current time slot signal V(t) received at the destination node” for clarity. Since claims 16 and 19-20 are objected to at least based on a similar rational applied to claim 1, the claims are required to be amended in a similar manner to claim 1.
Claim 1 recites, “a next time slot SINR, V(t + 1), received at the destination node” (lines 12-13). It is suggested to replace it with “a SINR of a next time slot signal V(t + 1), received at the destination node” for clarity. Since claims 16 and 19-20 are objected to at least based on a similar rational applied to claim 1, the claims are required to be amended in a similar manner to claim 1.
Claim 4 recites, “each cluster of relays” (line 1). It is suggested to replace it with “the cluster of relays” for clarity. 
Claim 5 recites, “... performs beamforming and relay selection ...” (lines 1-2). It is suggested to replace it with “... performs the beamforming and the selecting a relay” for clarity. 
Claim 6 recites, “... performs relay selection ...” (line 3). It is suggested to replace it with “... performs the selecting a relay” for clarity. 
Claim 7 recites, “... next relay selection ...” (line 2). It is suggested to replace it with “...the selecting a relay for the next time slot” for clarity. Claim 17 is objected to at least based on a similar rational applied to claim 7.
Claim 8 recites, “... a cluster of relays ...” (line 3). It is suggested to replace it with “... the cluster of relays ...” for clarity. Claim 18 is objected to at least based on a similar rational applied to claim 8.
Claims 8-11 and 18 recite, “... a destination node ...” (line 3 of claim 8; line 2 of claim 9; line 2 of claim 10; line 2 of claim 11; and lines 4-5 of claim 18). It is suggested to replace it with “... the destination node ...” for clarity. 
Claims 9-10 recite, “... the intermediate node ...” (line 3 of claim 9; line 3 of claim 10). It is suggested to replace it with “... an intermediate node ...” for clarity. 
Claim 12 recites, “... the street paths ...” (line 1). It is suggested to replace it with “... street paths ...” for clarity. 
Claim 13 recites, “... the millimeter wave network has associated it with a segmented structure channel model...” (line 1). It is suggested to replace it with “... the millimeter wave network is associated with a segmented structure channel model ...” for clarity. 
Claim 16 recites, “... each a current time slot t a controller performs the steps of:” (line 4). It is suggested to replace it with “... a current time slot t, a controller performs steps of:” for clarity. 
Claims 2-15 and 17-18 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites, “each node”, “a destination node” and “the node” (lines 2-4). It is unclear in what relationship they are connected to “a plurality of cooperation nodes” (line 1).  Claims 5-6, 8-11, 14-15, 16 and 19-20 are rejected at least based on a similar rational applied to claim 1. For the sake of examination purpose only, it is interpreted as best understood.
Claim 1 recites, “a currently selected relay” (line 5). It is unclear whether it is one of “a cluster of relays” or not. Claims 16 and 19-20 are rejected at least based on a similar rational applied to claim 1. For the sake of examination purpose only, it is interpreted as best understood.
Claim 2 recites, “each time slot t” (line 2). Claim 3 recites, “a first time slot t” and “every Nth time slot t (line 2). Claim 5 recites, “each of a plurality of subsequent time slots” (line 2). Claim 6 recites, “each of a plurality of subsequent time slots” (line 2) and “Nth time slot” (line 3). It is unclear in what relationship they are connected to “a current time slot t” (line 5 of claim 1) or “a next time slot t +1” (line 11 of claim 1). Claims 16 and 19-20 are rejected at least based on a similar rational applied to claim 1. For the sake of examination purpose only, it is interpreted as best understood.
Claim 7 recites, “the CSI estimation” (line 1). It is unclear in what relationship it is connected to “estimating CSI associated with a currently selected relay” (line 5 of claim 1), “CSI associated with network segments” (line 6 of claim1), or “CSI estimations” (line 12 of claim 1). 
Claim 8 recites, “a plurality of nodes” (line 2) and “a respective node” (line 3). It is unclear in what relationship they are connected to “a plurality of cooperation nodes” (line 1).  Claim 18 is rejected at least based on a similar rational applied to claim 8. For the sake of examination purpose only, it is interpreted as best understood.
Claim 14 recites, “CSI” (line 4). It is unclear in what relationship it is connected to “estimating CSI associated with a currently selected relay” (line 5 of claim 1), “CSI associated with network segments” (line 6 of claim1), or “CSI estimations” (line 12 of claim 1). 
Claims 2-15 and 17-18 are also rejected since they are directly or indirectly dependent upon the objected claims, as set forth above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-9, 13-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalogerias et al “Spatially Controlled Relay Beamforming” IEEE Transactions on Signal Processing”, Vol. 66, Issue 24, December 15, 2018 in view of Liang et al (US Publication No. 2018/0234157).
Note: Liang was cited in the IDS filed 01/28/2022

Regarding claim 1, Kalogerias teaches, a method for relay selection at each of a plurality of cooperating nodes within a network [pages 6419-6420; Section II; System model; FIG. 1, a method for selecting relay (positions) at a plurality of cooperating nodes within a network; note that relays between a source node and a destination node are cooperating nodes], each node configured to forward a received signal toward a destination node [pages 6419-6420; Section II System model; FIG. 1, note that each relay/node relays/forwards a signal toward to the destination node (from the source node)], each node ... configured for beamforming in a link between the node and the destination node [pages 6419-6422; Sections II and IV; A. Joint scheduling of communications and controls; FIG. 1, note that each rely beamforms (see, left column of page 6422. “based on the estimated CSI, the relays beamform in AF mode”) in a link between the source node and the destination node], the method comprising: 
during a current time slot t, estimating Channel State Information (CSI) associated with a currently selected relay [page 6422; Section IV; A. Joint scheduling of communications and controls; FIGS. 1-2, at each time slot t, (each relay) estimates their channels/CSI relative to the source node (i.e., CSI associated with a currently selected relay)] and CSI associated with network segments traversed by the received signal [page 6422; Section IV; A. Joint scheduling of communications and controls; FIGS. 1-2, at each time slot t, (each relay) estimates their channels/CSI relative to the destination (i.e., CSI associated with network segments traversed by the received signal; since the received signal traverses from the source node to the destination node, the path between the source node and the destination node through the relay is considered as the network segments traversed by the received signal)]; 
during the current time slot t, performing beamforming by the currently selected relays using beamforming weights determined in accordance with a corresponding contribution to Signal-to-Interference-+Noise Ratio (SINR), V(t), of a current time at the destination node [page 6422-6423; Section IV; A. Joint scheduling of communications and controls; B. Spatially controlled SINR maximization at the destination; FIGS. 1-3, at each time slot t, (each relay) beamforms using beamforming weights determined to maximize SINR of a signal at the destination node]; and 
during the current time slot t, selecting a relay for a next time slot t+1 in accordance with CSI estimations associated with a maximized minimum mean square error (MMSE) predictor of a next time slot SINR, V(t + 1), received at the destination node [page 6422-6423; Section IV; A. Joint scheduling of communications and controls; B. Spatially controlled SINR maximization at the destination; FIGS. 1-3, at each time slot t, (each relay) chooses relay (positions) at next time slot based on CSI estimation associated with MMSE prediction of a signal at the destination node].  
	Although Kalogerias teaches, “each of a plurality of cooperating nodes within a network, each node configured to forward a received signal toward a destination node”, Kalogerias does not explicitly teach (see, emphasis), a millimeter wave network and a node comprising a cluster of relays.
	However, Liang teaches, a millimeter wave network [¶0031 and 0049, mm-Wave communication system] and a node comprising a cluster of relays [¶0028, clusters of RRHs].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Kalogerias with the teachings of Liang since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 2, Kalogerias in view of Liang teaches, all the limitations of claim 1 as set forth above, and Kalogerias further teaches, wherein said estimating Channel State Information (CSI) associated with a currently selected relay is performed during each time slot t [page 6422; Section IV; A. Joint scheduling of communications and controls; FIGS. 1-2, note that the CSI estimation for the channels relative to the source node (i.e., CSI associated with a currently selected relay) is performed during each time slot t; further see, “the actions are repeated for all NT time slots” (left column of page 6422) and “divided the time interview [0,T] into NT time slots (left column of page 6420)]. 

Regarding claim 3, Kalogerias in view of Liang teaches, all the limitations of claim 1 as set forth above, and Kalogerias further teaches, wherein said estimating Channel State Information (CSI) associated with a currently selected relay is performed during a first time slot t and every Nth timeslot t thereafter [page 6422; Section IV; A. Joint scheduling of communications and controls; FIGS. 1-2, note that the CSI estimation for the channels relative to the source node (i.e., CSI associated with a currently selected relay) is performed during each time slot t; further see, “the actions are repeated for all NT time slots” (left column of page 6422) and “divided the time interview [0,T] into NT time slots (left column of page 6420)]; further note that the CSI estimation is performed during each time slot t includes that the CSI estimation is performed during the first time slot and every Nth time slot].  

Regarding claim 4, Kalogerias in view of Liang teaches, all the limitations of claim 1 as set forth above, and Kalogerias further teaches, wherein each cluster of relays is associated with at least one channel sounding device configured to estimate channel characteristics proximate the cluster of relays [page 6422; Section IV; A. Joint scheduling of communications and controls; FIGS. 1-2, (each relay) estimates their channels/CSI relative to the source node or to the destination node; note that in order for each relay to perform estimating the CSI, at least one function or device for estimating CSI/channel characteristics is required at or proximate (i.e., proximate) each relay].  

Regarding claim 5, Kalogerias in view of Liang teaches, all the limitations of claim 1 and more particularly, each node performs beamforming and relay selection during a current time slot, as set forth above, and Kalogerias further teaches, each node performs beamforming and relay selection during each of a plurality of subsequent time slots [page 6422; Section IV; A. Joint scheduling of communications and controls; FIGS. 1-2, note that the beamforming and the choosing relay (positions) are performed during each of NT time slots; further see, “the actions are repeated for all NT time slots” (left column of page 6422) and “divided the time interview [0,T] into NT time slots (left column of page 6420)].

Regarding claim 6, Kalogerias in view of Liang teaches, all the limitations of claim 1 as set forth above, and Kalogerias further teaches, wherein each node participating in beamforming performs beamforming during each of a plurality of subsequent time slots [page 6422-6423; Section IV; A. Joint scheduling of communications and controls; B. Spatially controlled SINR maximization at the destination; FIGS. 1-3, at each time slot t, (each relay) beamforms using beamforming weights determined to maximize SINR of a signal at the destination node; note that the beamforming is performed during each of NT time slots; further see, “the actions are repeated for all NT time slots” (left column of page 6422) and “divided the time interview [0,T] into NT time slots (left column of page 6420)], and wherein each node performs relay selection every Nth time slot [page 6422-6423; Section IV; A. Joint scheduling of communications and controls; B. Spatially controlled SINR maximization at the destination; FIGS. 1-3, at each time slot t, (each relay) chooses relay (positions) at next time slot; note that the choosing relay (positions) is performed during each of NT time slots; further see, “the actions are repeated for all NT time slots” (left column of page 6422) and “divided the time interview [0,T] into NT time slots (left column of page 6420)], wherein N is an integer greater than 0 [page 6422-6423, note that when N =1, the choosing relay (positions) would be performed for all NT time slots (i.e., every time slot (N=1))].  

Regarding claim 7, Kalogerias in view of Liang teaches, all the limitations of claim 1 and particularly, the CSI estimation is performed and next relay selection are performed during the current time slot t as set forth above, and Kalogerias further teaches, wherein the CSI estimation is performed during a first stage, and the beamforming and next relay selection are performed during a second stage [page 6422-6423; FIG. 3; Section IV; A. Joint scheduling of communications and controls; B. Spatially controlled SINR maximization at the destination; FIGS. 1-3, (each relay) estimates their channels/CSI relative to the source node or the destination node (i.e., CSI estimation is performed) during a first stage and performs beamforming and chooses relay (positions) at next time slot (i.e., next relay selection) during a second stage; note that since the beamforming and the next relay selection are based on the CSI estimations, the beamforming and the next relay selection are performed at a subsequent stage to the first stage where the CSI estimation is performed].  

Regarding claim 8, Kalogerias in view of Liang teaches, all the limitations of claim 1 as set forth above, and Kalogerias further teaches, wherein the millimeter wave cooperative network comprises a plurality of nodes [pages 6419-6420; Section II; System model; FIG. 1, a method for selecting relay (positions) at a plurality of nodes within a network; note that relays between a source node and a destination node are cooperating nodes], each node ... configured for beamforming in a link between a respective node and a destination node [pages 6419-6422; Sections II and IV; A. Joint scheduling of communications and controls; FIG. 1, note that each rely beamforms (see, left column of page 6422. “based on the estimated CSI, the relays beamform in AF mode”) in a link between the source node and the destination node], and Liang teaches, a millimeter wave network [¶0031 and 0049, mm-Wave communication system] and a node comprising a cluster of relays [¶0028, clusters of RRHs].  
   
Regarding claim 9, Kalogerias in view of Liang teaches, all the limitations of claim 1 and particularly, ”each node configured to forward a received signal toward a destination node" as set forth above, and Kalogerias further teaches, wherein the signal to be forwarded is associated with a source node and a destination node [pages 6419-6422; Sections II and IV; A. Joint scheduling of communications and controls; FIG. 1, note that each rely beamforms (see, left column of page 6422. “based on the estimated CSI, the relays beamform in AF mode”) in a link between a source node and a destination node, thus the signal to be relayed through the relays is associated with the source node and the destination node], and the network segments traversed by the signal comprise those network segments proximate a signal path between the source node and the intermediate node [page 6422; Section IV; A. Joint scheduling of communications and controls; FIGS. 1-2, at each time slot t, (each relay) estimates their channels/CSI relative to the destination (i.e., CSI associated with network segments traversed by the received signal; since the received signal traverses from the source node to the destination node, the path between the source node and the destination node through the relay is considered as the network segments traversed by the received signal, thus a portion of the network segments is proximate a signal path between the source node the relay/intermediate node].

Regarding claim 13, Kalogerias in view of Liang teaches, all the limitations of claim 1 and particularly, "the millimeter wave network" as set forth above, and Kalogerias further teaches, wherein the network has associated with it a segmented structure channel model [page 6422-6423; Section IV; A. Joint scheduling of communications and controls; B. Spatially controlled SINR maximization at the destination; FIGS. 1-2, note that the network in FIGS. 1-2 includes segments (between a source node and a relay and between the relay and a destination node) structure channel model].  

Regarding claim 14, Kalogerias in view of Liang teaches, all the limitations of claim 1 as set forth above, and Kalogerias further teaches, wherein the node comprises one of a plurality of nodes distributed throughout a network coverage area including nodes proximate respective channel sounders, each channel sounder configured to estimate channel characteristics and provide thereby CSI [page 6422; Section IV; A. Joint scheduling of communications and controls; FIGS. 1-2, (each relay) estimates their channels/CSI relative to the source node or to the destination node; note that in order for each relay to perform estimating the CSI, at least one function or device for estimating CSI/channel characteristics is required at or proximate (i.e., proximate) each relay].

Regarding claim 16, Kalogerias teaches, a communications node [pages 6419-6420; Section II; System model; FIG. 1, a system corresponding to a network of FIG. 1]. Kalogerias recites similar features to claim 1 without adding further patentable features. Thus, claim 16 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 7.  

Regarding claim 19, Kalogerias teaches, a computer-implemented method for relay selection at each of a plurality of cooperating nodes within a millimeter wave network [pages 6419-6420; Section II; System model; FIG. 1, a computer-implemented method for selecting relay (positions) at a plurality of cooperating nodes within a network; note that every network device/node has functions which are computer-implemented]. Thus, claim 19 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 20, Kalogerias teaches, a non-transitory computer readable medium storing instructions which, when executed by a computing device, cause the computing device to perform a method [pages 6419-6420; Section II; System model; FIG. 1, note that every network device/node has a computer readable medium storing instructions, when executed by a processor, cause the processor to perform action(s)]. Thus, claim 20 is rejected at least based on a similar rational applied to claim 1.

Claims 10-12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalogerias et al “Spatially Controlled Relay Beamforming” IEEE Transactions on Signal Processing”, Vol. 66, Issue 24, December 15, 2018 in view of Liang et al (US Publication No. 2018/0234157) and further in view of Ho et al “A near-optimal broadcast technique for vehicular networks," 2009 Wireless Telecommunications Symposium, 2009, pp. 1-8.

Regarding claim 10, although Kalogerias in view of Liang teaches, all the limitations of claim 1 and particularly, ”each node configured to forward a received signal toward a destination node" as set forth above, and Kalogerias further teaches, wherein the signal to be forwarded is associated with a source node and a destination node [pages 6419-6422; Sections II and IV; A. Joint scheduling of communications and controls; FIG. 1, note that each rely beamforms (see, left column of page 6422. “based on the estimated CSI, the relays beamform in AF mode”) in a link between a source node and a destination node, thus the signal to be relayed through the relays is associated with the source node and the destination node], and the network segments traversed by the signal comprise those network segments located on paths between the source node and the intermediate node [page 6422; Section IV; A. Joint scheduling of communications and controls; FIGS. 1-2, at each time slot t, (each relay) estimates their channels/CSI relative to the destination (i.e., CSI associated with network segments traversed by the received signal; since the received signal traverses from the source node to the destination node, the path between the source node and the destination node through the relay is considered as the network segments traversed by the received signal, thus a portion of the network segments is proximate a signal path between the source node the relay/intermediate node], Kalogerias in view of Liang does not explicitly teach (see, emphasis), network segments located on street paths.
	However, Ho teaches, network segments located on street paths [FIGS. 1-2; A. cell in street environment; B. CB-S cells on a street segment, packets are broadcasted through street cell/segment which requires corresponding network segments].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Kalogerias in view of Liang with the teachings of Ho since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 

Regarding claim 11, although Kalogerias in view of Liang teaches, all the limitations of claim 1 and particularly, ”each node configured to forward a received signal toward a destination node" as set forth above, and Kalogerias further teaches, wherein the signal to be forwarded is associated with a source node and a destination node [pages 6419-6422; Sections II and IV; A. Joint scheduling of communications and controls; FIG. 1, note that each rely beamforms (see, left column of page 6422. “based on the estimated CSI, the relays beamform in AF mode”) in a link between a source node and a destination node, thus the signal to be relayed through the relays is associated with the source node and the destination node], and the network segments traversed by the signal comprise those network segments located on paths between the source node and the destination node [page 6422; Section IV; A. Joint scheduling of communications and controls; FIGS. 1-2, at each time slot t, (each relay) estimates their channels/CSI relative to the destination (i.e., CSI associated with network segments traversed by the received signal; since the received signal traverses from the source node to the destination node, the path between the source node and the destination node through the relay is considered as the network segments traversed by the received signal, thus a portion of the network segments is proximate a signal path between the source node the relay/intermediate node], Kalogerias in view of Liang does not explicitly teach (see, emphasis), network segments located on street paths.
	However, Ho teaches, network segments located on street paths [FIGS. 1-2; A. cell in street environment; B. CB-S cells on a street segment, packets are broadcasted through street cells/paths].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Kalogerias in view of Liang with the teachings of Ho since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 12, although Kalogerias in view of Liang teaches, all the limitations of claim 1 and particularly, ”the network segment traversed by the received signal" and “the millimeter wave network” as set forth above, Kalogerias in view of Liang does not explicitly teach (see, emphasis), the street paths traversed by the signal are determined using street map data. 
 	However, Ho teaches, street paths traversed by the signal are determined using street map data [page 3; A. Cell in street environment (last paragraph); B. Broadcast processor (second paragraph); street cell information used for broadcasting packets are determined using a cell map]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Kalogerias in view of Liang with the teachings of Ho since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 15, although Kalogerias in view of Liang teaches, all the limitations of claim 1 as set forth above, and Kalogerias further teaches, the node comprises one of a plurality of nodes [pages 6419-6420; Section II; System model; FIG. 1, a plurality of nodes including a source node, relays and a destination node], Kalogerias in view of Liang does not explicitly teach (see, emphasis), nodes located at respective streets in an urban area.  
However, Ho teaches, nodes located at respective streets in an urban area [FIGS. 1-2 and 4; page 7; B. effect of building obstruction, nodes located at street cells in an urban environment.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Kalogerias in view of Liang with the teachings of Ho since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 18, claim 18 is rejected at least based on similar rationales applied to claims 8 and 11.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Kalogerias et al ‘‘Spatially controlled relay beamforming: 2-stage optimal policies,’’ 2017 [see, page 15] 
Huang et al (US Publication No. 2022/0264321) [¶0122]
Boudreau et al (US Publication No. 2017/0277707) [FIG. 7; ¶0091]	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469